FedFirst Financial 8-K Exhibit 99.1 PRESS RELEASE Contact: Patrick G. O’Brien President and Chief Executive Officer (724) 684-6800 FEDFIRST FINANCIAL CORPORATION ANNOUNCES QUARTERLY CASH DIVIDEND Monessen, Pennsylvania – May 26, 2011.FedFirst Financial Corporation (Nasdaq “FFCO”) today announced that its Board of Directors has declared a quarterly cash dividend of $0.03 per outstanding share of common stock.The dividend will be paid on or about June 30, 2011 to stockholders of record as of the close of business on June 15, 2011. FedFirst Financial Corporation is the parent company of First Federal Savings Bank, a community-oriented financial institution operating nine full-service branch locations in southwestern Pennsylvania. First Federal offers a broad array of retail and commercial lending and deposit services and provides commercial and personal insurance services through Exchange Underwriters, Inc., its 80% owned subsidiary.
